Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1839 Page 1 of 13



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN


HUMBOLDT B.V. and MPS NORTH              )
AMERICA, INC.                            )
                                         )
     Plaintiff,                          )     Civil Action No. 1:17-cv-00983
                                         )
             v.                          )     Judge: Hon. Janet T. Neff
                                         )
LORNIC DESIGN INC.                       )
                                         )
     Defendant.                          )



        MEMORANDUM IN OPPOSITION OF PLAINTIFFS’ MOTION TO
          DISQUALIFY JOVAN JOVANOVIC AS TRIAL COUNSEL
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1840 Page 2 of 13



                                                    TABLE OF CONTENTS


I.    Introduction.............................................................................................................................. 1

     A. Argument ............................................................................................................................ 3
           1. Mr. Jovanovic Is Not A Necessary Witness ................................................................. 4
                (a) Facts That The Defendant Neither Knew Nor Had Reason To Know Are
                      Irrelevant ..................................................................................................................5
                (b) Federal Circuit Cases Cited By MPS Are Actually Supportive Of Lornic’s
                      Position When Read In Context...............................................................................6
           2. Disqualifying Mr. Jovanovic Will Work A Substantial Hardship On Lornic .............. 9
           3. MPS Seeks Mr. Jovanovic’s Disqualification As A Tactical Device To Gain
                An Advantage ............................................................................................................... 9

II. Conclusion ............................................................................................................................. 10




                                                                         i
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1841 Page 3 of 13



                                                  TABLE OF AUTHORITIES

Cases

Comark Communs., Inc. v. Harris Corp., 156 F.3d 1182 (Fed. Cir. 1998) ................................ 2, 8

Freeman v. Kulicke & Soffa Industries, Inc., 449 F. Supp. 974 (E.D. Penn. 1978) ....................... 9

Halo Elec., Inc. v. Pulse Elec., 579 US ___ ,136 S. Ct. 1923 (2016) ............................. 1, 4, 5, 6, 8

Jurgens v CBK, LTD., 80 F.3d 1566 (Fed. Cir. 1996) ................................................................ 2, 8

Minn. Mining & Mfg. Co. v. Johnson & Johnson Orthopaedics, Inc., 976 F.2d 1559 (Fed. Cir.

   1992) ....................................................................................................................................... 2, 7

People v. Tesen, 276 Mich.App. 134 (2007) ...................................................................... 2, 3, 4, 9

Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418 (Fed. Cir. 1988) ..................................................... 2, 7




Statutes

MI Rules MRPC 3.7(a) ................................................................................................................... 3




                                                                         ii
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1842 Page 4 of 13




I.     INTRODUCTION


       Plaintiff Humboldt B.V. and MPS North America, Inc. (collectively “MPS”), by taking

out of context statements from decades old Federal Circuit precedent, seek to have this Court

create new law that is directly contrary to the Supreme Court’s well-known 2016 decision

regarding willful patent infringement in Halo v Stryker – a decision that is never even mentioned

by MPS.

       Indeed, it is what MPS does not say that speaks volumes. In attempting to disqualify

Jovan N. Jovanovic (“Mr. Jovanovic”) from acting as trial counsel for Lornic Design, Inc.

(“Lornic”), MPS does not explain how this Court can find Mr. Jovanovic, an independent outside

attorney, to be a “necessary” witness when the Supreme Court in Halo emphasized that

“culpability is measured against the knowledge of the actor at the time of the challenged

conduct” and rejected any reading of its precedents that “suggests that we should look to facts

that the defendant neither knew nor had reason to know at the time he acted”. Halo Elec., Inc. v.

Pulse Elec., 579 US ___ ,136 S. Ct. 1923, 1933 (2016) (emphasis added). In other words, the

very reason MPS claims that Mr. Jovanovic is “necessary” – namely that “[o]nly Mr. Jovanovic

can testify as to what he considered, and, perhaps more importantly, did not consider, when

performing the analysis presented in the opinion” – is the very thing that the Supreme Court

instructed should not be looked at. PageID.1782; see also, Halo, 136 S. Ct. at 1933.

       MPS similarly fails to mention that none of the Federal Circuit cases it cites for the

proposition that an independent outside attorney is a “necessary” witness actually dealt with

information that was uniquely obtainable only from the independent outside attorney. To the

contrary, the cases cited by MPS all focus on information that was known by the defendant, just

like the Supreme Court instructed. See Minn. Mining & Mfg. Co. v. Johnson & Johnson



                                                1
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1843 Page 5 of 13




Orthopaedics, Inc., 976 F.2d 1559, 1580-1 (Fed. Cir. 1992) (relevant factors were that opinion

was oral, not written, and delivered by in-house attorney, not independent outside counsel);

Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 1428 (Fed. Cir. 1988) (relevant factor was that an

outside attorney was not even contacted until accused infringer filed reexamination request);

Comark Communs., Inc. v. Harris Corp., 156 F.3d 1182, 1191 (Fed. Cir. 1998) (relevant factor

was conduct of the client); Jurgens v CBK, LTD., 80 F.3d 1566, 1572-3 (Fed. Cir. 1996)

(relevant factor was that the opinion itself was conclusory and did not contain a thorough review

of the prosecution history).

       MPS also makes no mention of the fact the Court of Appeals of Michigan specifically

cautioned that “the purpose of” Michigan Rule Of Professional Conduct 3.7 (which forms the

basis of MPS’ attempt to disqualify Mr. Jovanovic), was “to prevent prejudice to the opposing

party … not to permit the opposing party to seek disqualification as a tactical device to gain an

advantage”. People v. Tesen, 276 Mich.App. 134, 143 (2007) (emphasis added). MPS, however,

never even asked whether Lornic intended to call Mr. Jovanovic as a witness (and, to be clear,

Lornic will not call Mr. Jovanovic as a witness). PageID.1816. Instead, MPS manufactured a

reason – directly contrary to Supreme Court precedent – that Mr. Jovanovic was “necessary” as

an adverse witness for MPS and then demanded that Mr. Jovanovic not serve as trial counsel for

Lornic. Id.

       Moreover, despite having first raised the issue months ago, MPS filed the current

disqualification motion only upon learning that the United States Patent Office (“USPTO”) had

granted Lornic’s Inter Partes Review Petition (“IPR”) and had, thereby, concluded that, based on

the claim interpretations requested by MPS, and granted by the Court, there is a “reasonable

likelihood” that at least some of the claims of U.S. Pat. No. 9,433,225 (“the ‘225 patent”) are

invalid. Exhibit A at page 2.


                                                 2
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1844 Page 6 of 13




       And, lastly, despite having deposed Mr. Jovanovic for an entire day, questioning him on

hundreds of pages of Exhibits, and, generating over 200 pages of deposition transcript, MPS

does not cite to even a single portion of the transcript as an example of the sort of testimony,

apparently obtainable only from Mr. Jovanovic, that is so important to MPS’ case that it

necessitates calling Mr. Jovanovic as an adverse witness and depriving Lornic of its

constitutional right to counsel.

       The attempt to disqualify Mr. Jovanovic by calling him as an adverse witness is nothing

but the sort of “tactical device to gain an advantage” that the Court of Appeals of Michigan

condemned. The Court should not create new law by finding that facts or information known

only to an independent outside counsel, and obtainable only from him, are in any way relevant to

the question of whether an alleged patent infringer was willful in their actions. Instead,

consistent with Supreme Court precedent, the Court should find that Mr. Jovanovic is not a

“necessary” witness and, accordingly, reject MPS’ attempt to disqualify him.

       A.      Argument


       MPS seeks to use the shield of Rule 3.7 as a sword to achieve a tactical advantage. The

Court should reject its attempt to do so.

       Michigan Rule Of Professional Conduct 3.7 provides that “[a] lawyer shall not act as

advocate at a trial in which the lawyer is likely to be a necessary witness except where …

disqualification of the lawyer would work substantial hardship on the client.” MI Rules MRPC

3.7(a). In interpreting this rule, “Michigan courts have observed that the purpose of the rule is …

to prevent prejudice to the opposing party … not to permit the opposing party to seek

disqualification as a tactical device to gain an advantage”. Tesen, 276 Mich.App. at 143.




                                                 3
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1845 Page 7 of 13




       MPS claims that Mr. Jovanovic is a necessary witness because “[o]nly Mr. Jovanovic can

testify as to what he considered, and, perhaps more importantly, did not consider, when

performing the analysis presented in the opinion.” PageID.1782. Such a claim is directly contrary

to recent Supreme Court precedent regarding the proper factors to consider in determining

whether patent infringement was willful. See Halo, 136 S. Ct. at 1933. MPS seeks to have this

Court create new law that knowledge available “only” to an outside independent attorney is

relevant to the question of whether an accused infringer acted willfully. And yet, MPS points to

no evidence obtained from Mr. Jovanovic during his deposition that it believes is so beneficial to

its case as to warrant asking this Court to contravene clear Supreme Court precedent.

       The fact that MPS has not identified any of Mr. Jovanovic’s deposition testimony makes

it appear as if MPS’ purpose in calling Mr. Jovanovic as an adverse witness is less about

introducing facts helpful to MPS and more about depriving Lornic of its chosen counsel. The

Court should reject MPS’ attempt to “seek disqualification as a tactical device to gain an

advantage”. Tesen, 276 Mich.App. at 143.

                1.     Mr. Jovanovic Is Not A Necessary Witness

       MPS makes clear that Mr. Jovanovic’s “necessity” as a witness – an adverse witness for

MPS – is entirely based on his authoring of the non-infringement opinion that is being offered to

defend against MPS’ accusation that Lornic infringed the ‘225 patent willfully. See PageID.1782

(“[a]s the author of the non-infringement opinion … Mr. Jovanovic will be a necessary

witness…”); see also PageID.1785 (“Lornic knows that Mr. Jovanovic will likely be a witness in

this case as the author if [sic] the non-infringement opinion…”). Accordingly, Mr. Jovanovic’s

“necessity” must be determined with reference to the caselaw regarding willful patent

infringement. And that caselaw was fundamentally altered in 2016 when the Supreme Court, in



                                                4
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1846 Page 8 of 13




deciding Halo v Stryker, overturned years of Federal Circuit precedent. See Halo, 136 S. Ct. at

1927. In so doing, the Supreme Court refocused the inquiry on “the knowledge of the actor at the

time of the challenged conduct”. Id at 1933. But any facts Mr. Jovanovic may possess regarding

Lornic’s knowledge are more than superseded by the facts known to Nicholas Hahn (“Mr.

Hahn”) who is Lornic’s corporate designee in this matter, its president, and its only employee.

Accordingly, since Mr. Jovanovic’s possession of the relevant facts is, at best, duplicative of, and

secondary to, Mr. Hahn’s, Mr. Jovanovic is not a “necessary” witness.

                        (a)     Facts That The Defendant Neither Knew Nor Had Reason To
                                Know Are Irrelevant


          In Halo v Stryker the Supreme Court found fault with the Federal Circuit’s longstanding

willfulness jurisprudence, which required both objective and subjective tests, because, under the

Federal Circuit’s analysis, an infringer could be “insulate[d] … from enhanced damages even if

he did not act on the basis of the defense or was even aware of it.” Id. In other words, if the

defense to infringement was “objectively” reasonable, then, under the Federal Circuit’s caselaw,

the defendant was not willful, even if the defendant “subjectively” was not aware of an

exculpatory reason defending its conduct. See id at 1932-3. The Supreme Court was of a

different opinion, writing that “culpability is generally measured against the knowledge of the

actor at the time of the challenged conduct.” Id at 1933 (emphasis added).

          But if knowledge that the defendant did not have cannot be used to exculpate him,

neither can it be used to incriminate him. Addressing that issue, the Supreme Court rebutted

arguments to the contrary, stating that “Nothing in Safeco suggests that we should look to facts

that the defendant neither knew nor had reason to know at the time he acted.” Id (emphasis

added).




                                                  5
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1847 Page 9 of 13




       But those are exactly the sort of facts that MPS wants Mr. Jovanovic to testify to: “[o]nly

Mr. Jovanovic can testify as to what he considered, and, perhaps more importantly, did not

consider, when performing the analysis presented in the opinion.” PageID.1782 (emphasis

added). What Mr. Jovanovic did not consider is the very essence of a “fact that the defendant

neither knew nor had reason to know at the time he acted”. Halo, 136 S. Ct. at 1933. As to what

Mr. Jovanovic did consider, as an initial matter, the written opinion itself contains a listing of

such materials, rendering Mr. Jovanovic’s testimony wholly duplicative. More importantly,

however, anything not in the opinion, and exclusively within Mr. Jovanovic’s knowledge, would,

again, be a “fact that the defendant neither knew nor had reason to know at the time he acted”.

Id.

       At bottom, Mr. Jovanovic is not a necessary witness because (1) as to facts known to

Lornic, Mr. Jovanovic’s testimony is, at best, wholly duplicative and superseded by the

testimony of Mr. Hahn and (2) as to facts not known to Lornic, and, instead, known only by Mr.

Jovanovic, the Supreme Court makes clear that such should not be considered in determining

whether Lornic willfully infringed the ‘225 patent.

                       (b)     Federal Circuit Cases Cited By MPS Are Actually Supportive Of
                               Lornic’s Position When Read In Context


       In attempting to have the Court create new law – in contravention of recent Supreme

Court precedent – MPS identifies four Federal Circuit cases that it claims support the proposition

that facts not known by Lornic, and known only by Mr. Jovanovic, are relevant to the willfulness

inquiry. PageID.1785. The cited cases do not support MPS’ interpretation.

       First of all, it cannot be overstated that cited cases predate the Supreme Court’s decision

in Halo v Stryker by twenty years or more. As such, even if the cited cases once stood for the




                                                  6
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1848 Page 10 of 13




proposition for which they are offered as support, they would no longer be good law in view of

the Supreme Court’s recent ruling to the contrary.

       However, none of the cited cases should be read to support MPS’ interpretations. To the

contrary, in each of the cases, the relevant factors were all clearly within the knowledge of the

accused infringer. None were known only to an independent outside attorney, thereby making

such testimony “necessary”.

       For example, MPS emphasizes the use of the adjective “all” in the Federal Circuit’s

statement, in the 3M case, that “all the circumstances” should be considered. PageID.1785. But

the “circumstances” identified by the Federal Circuit were exclusively that: (1) the opinion was

only orally delivered, which the Federal Circuit denigrated as “carry[ing] less weight, for

example, because they have to be proved perhaps years after the event, based only on testimony

which may be affected by faded memories and the forces of contemporaneous litigation” and (2)

that it was obtained from an in-house attorney, who the Federal Circuit found to be “not

objective” since he was an employee of the defendant. Minn. Mining & Mfg. Co., 976 F.2d at

1580-1. Such facts are clearly known to the accused infringer. As such, there is nothing in 3M

supportive of MPS’ position that facts not known to the accused infringer, and only within the

possession of someone other than the accused infringer, are relevant to the willfulness inquiry.

       The cited portion of 3M quotes the prior Federal Circuit Ryco case, but, in Ryco, the

accused infringer “never consulted an attorney … at any other time until [the accused infringer]

decided to challenge the patents, first by reexamination and then by this declaratory judgment

action.” Ryco, 857 F.2d at 1428. Again, the fact that the accused infringer did not initially even

consult an attorney is a fact that is clearly known to the accused infringer.

       MPS emphasis the phrase “totality of the circumstances” in the Federal Circuit’s Comark

case as, again, supportive of its position that facts known only to Mr. Jovanovic are relevant to


                                                  7
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1849 Page 11 of 13




the question of whether Lornic willfully infringed the ‘225 patent. And, again, a careful reading

of the case reveals that the facts considered were well within the knowledge of the accused

infringer. Indeed, the Federal Circuit explicitly states that the “legal competence” of the opinion

itself was “not challenge[d]”, but rather the relevant factor was the “actions [of the client] in

directing the creation of this opinion.” Comark, 156 F.3d at 1191. As with the factors considered

in the other cases cited by MPS, whether the accused infringer “direct[ed] the creation of this

opinion” is a fact that is certainly known to the accused infringer. Id.

       Lastly, MPS quotes Jurgens v CBK, but does not cite to it, as holding that “the

competency requirement applies to both the qualifications of the person giving the opinion and to

the content of the opinion itself”. PageID.1786. First of all, as indicated, to the extent that

Jurgens holds that “facts that the defendant neither knew nor had reason to know at the time he

acted” are relevant, it has been overruled by Halo v Stryker. Halo, 136 S. Ct. at 1933. But such a

reading of Jurgens fails to account for the fact that the Federal Circuit found fault with the

opinion strictly on the basis of it being “conclusory” and not having “a thorough review of the

cited prior art and prosecution history.” Jurgens, 80 F.3d at 1572-3. Again, whether a written

document does, or does not, contain a “thorough review of the cited prior art and prosecution

history” is a fact that is certainly known to the accused infringer. Id.

       None of the decades old Federal Circuit cases cited by MPS support the proposition that

facts outside of the knowledge of an accused infringer are relevant to the willfulness inquiry.

Consequently, because the willfulness inquiry focuses exclusively on the knowledge of Lornic,

Mr. Jovanovic, as an independent party, is not a “necessary” witness.




                                                   8
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1850 Page 12 of 13



                 2.      Disqualifying Mr. Jovanovic Will Work A Substantial Hardship On
                         Lornic

        Lornic is a small business, with limited resources. MPS has deposed the sole employee,

Mr. Hahn, on two separate occasions, and, has obtained substantial discovery from Lornic such

that MPS is well aware of Lornic’s limitations. Indeed, as indicated previously, and as detailed

further below, it is precisely because the disqualification of Mr. Jovanovic will work a

substantial hardship on Lornic, that MPS has chosen to call Mr. Jovanovic as an adverse witness,

despite clear precedent that facts solely within Mr. Jovanovic’s knowledge are irrelevant to the

willfulness inquiry. Moreover, the fact that MPS waited to bring this motion until long after the

suit was brought, after the close of fact discovery, and near the end of expert discovery further

increases the hardship on Lornic. See Freeman v. Kulicke & Soffa Industries, Inc., 449 F. Supp.

974, 978 (E.D. Penn. 1978) (“[u]nder such circumstances, granting the motion would impose

considerable expense and hardship upon the client of disqualified counsel; consequently, a court

must be sensitive to the possibility that the motion is tactically motivated”).

                 3.      MPS Seeks Mr. Jovanovic’s Disqualification As A Tactical Device To
                         Gain An Advantage

        Courts have long guarded against the use of disqualification as “a tactical device to gain

an advantage”. Tesen, 276 Mich.App. at 143. Factors such as waiting until near the close of

discovery, as MPS has done here, have been considered in determining “whether the motion is

tactically motivated”. Freeman, 449 F. Supp. at 978. The timing of MPS’ motion is even more

suspect, given that it first raised the issue back in April, but did not file the instant motion until

the USPTO granted Lornic’s IPR, putting MPS’ patent at substantial risk of invalidation and,

thus, shifting the parties’ current negotiating positions. PageID.1816; see also Exhibit A at page

1. In other words, the timing of MPS’ motion appears more indicative of a retaliatory motive




                                                   9
Case 1:17-cv-00983-JTN-ESC ECF No. 99 filed 07/08/19 PageID.1851 Page 13 of 13




than any interest by MPS in Mr. Jovanovic’s testimony. Indeed, MPS’ eagerness to call Mr.

Jovanovic as an adverse witness, must be viewed with skepticism given its failure to identify any

testimony from his deposition that MPS believes will be helpful to its case. The failure to

identify any such testimony, despite hundreds of pages of deposition transcripts, suggests that

MPS is less interested in the substance of Mr. Jovanovic’s testimony and more interested in

simply having Mr. Jovanovic testify in the first place so as to be able to disqualify him as trial

counsel.


II.    CONCLUSION


       For each of the foregoing reasons, Lornic respectfully requests that the Court deny

Lornic’s motion to disqualify Mr. Jovanovic.


Date: July 8, 2019                                    By: S/ Jovan N. Jovanovic

                                                      Jovan N. Jovanovic (P66644)
                                                      Vladan M. Vasiljevic (P72453)
                                                      THE WATSON IP GROUP, PLC
                                                      3133 Highland Drive, Suite 200
                                                      Hudsonville, MI 49426
                                                      (616) 797-1000 (Telephone)
                                                      (866) 369-7391 (Facsimile)
                                                      Email: jjovanovic@watson-ip.com,
                                                             vvasiljevic@watson-ip.com




                                                 10
